Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00876-CV

                        IN THE INTEREST OF K.R.Z. and K.W.Z., Children

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-18104
                                Honorable Larry Noll, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 22, 2015

REVERSED AND REMANDED

           Kirk Z. appeals the trial court’s dismissal of his suit to modify the parent-child relationship

to grant him the exclusive right to designate the primary residence of his children and the trial

court’s award of attorney’s fees against him. Kirk argues the trial court erred by dismissing his suit

based on his failure to file a supporting affidavit. We reverse and remand for further proceedings.

                                         FACTUAL BACKGROUND

           Kirk and Shanna H. were divorced in 2008. The divorce decree granted Shanna the

exclusive right to designate the primary residence of their children. In 2012, Shanna filed a suit to

modify the parent-child relationship. The trial court held a bench trial on July 26, 2013, and

subsequently signed an order that maintained Shanna as the parent conservator with the exclusive

right to designate the primary residence of the children. The order recites, “This order judicially
                                                                                        04-14-00876-CV


[sic] PRONOUNCED AND RENDERED in BEXAR County, Texas, on July 26, 2013 and further

noted on the court’s docket sheet on the same date, but signed on 9/11/13.”

        On August 11, 2014, Kirk filed a suit to modify the parent-child relationship, requesting

that he be granted the exclusive right to designate the primary residence of the children. Shanna

filed a motion to dismiss alleging the order Kirk sought to modify was signed less than a year

before Kirk’s filing and Kirk failed to file the supporting affidavit required by section 156.102 of

the Texas Family Code. Shanna also requested an award of $5,000 in attorney’s fees as a sanction

for not filing the supporting affidavit.

        After a hearing on Shanna’s motion, the trial court dismissed Kirk’s suit without prejudice

and, based on the dismissal, granted Shanna’s request for $5,000 in attorney’s fees. Kirk now

appeals.

                                           MOTION TO DISMISS

        Under section 156.102 of the Texas Family Code, “If a suit seeking to modify the

designation of the person having the exclusive right to designate the primary residence of a child

is filed not later than one year after the earlier of the date of the rendition of the order or the date

of the signing of a mediated or collaborative law settlement agreement on which the order is based,

the person filing the suit shall execute and attach a[] [supporting] affidavit . . . .” TEX. FAM. CODE

ANN. § 156.102(a), (b) (West 2014). “[T]he purpose [of] section 156.102 is to promote stability in

the conservatorship of children by preventing the re-litigation of custodial issues within a short

period of time after the custody order is entered.” In re R.C.S., 167 S.W.3d 145, 148 (Tex. App.—

Dallas 2005, pet. denied). “This statute permits a denial of relief (or dismissal) without any advance

notice to the litigants, solely from the trial court’s review of the pleadings.” In re C.S., 264 S.W.3d
864, 872 (Tex. App.—Waco 2008, no pet.) (citing TEX. FAM. CODE ANN. § 156.102(c) (West

Supp. 2007)). Whether section 156.102 requires the filing of a supporting affidavit is a legal issue
                                                  -2-
                                                                                       04-14-00876-CV


we review de novo. See BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002)

(explaining trial courts’ legal conclusions are reviewed de novo).

       In this case, the trial court’s 2013 custody order was not based on a mediated or

collaborative law settlement agreement. Therefore, section 156.102 required Kirk to file a

supporting affidavit only if his August 11, 2014 suit was filed within one year of the date the trial

court rendered the 2013 custody order. See TEX. FAM. CODE ANN. § 156.102(a), (b). For purposes

of Title 5 of the Family Code (“The Parent-Child Relationship and Suits Affecting the Parent-

Child Relationship”), ‘“[r]ender’ means the pronouncement by a judge of the court’s ruling on a

matter. The pronouncement may be made orally in the presence of the court reporter or in writing,

including on the court’s docket sheet or by a separate written instrument.” See TEX. FAM. CODE

ANN. §§ 101.001(a), 101.026 (West 2014).

       The trial court’s 2013 custody order recites it is “PRONOUNCED AND RENDERED in

BEXAR County, Texas, on July 26, 2013 and further noted on the court’s docket sheet on the same

date, but signed on 9/11/13.” Shanna did not argue in the trial court and does not argue on appeal

that the recitation in the trial court’s 2013 custody order is incorrect. Instead, she argues the one-

year period in section 156.102(a) began on September 11, 2013, the day the 2013 custody order

was signed. However, section 156.102(a) provides the one-year period in section 156.102(a)

begins on the “date of the rendition of the order.” See TEX. FAM. CODE ANN. § 156.102(a), (b).

Because rendition of an order can occur by oral pronouncement, section 156.102 does not require

a written, signed order to trigger the beginning of the one-year period. See id. §§ 101.001(a),

101.026, 156.102(a). We hold the one-year period in section 156.102 began to run on July 26,

2013, when the 2013 custody order was orally rendered.

       Kirk filed his suit on August 11, 2014, which was more than one year after July 26, 2013.

Section 156.102 did not require Kirk to file a supporting affidavit. See § 156.102(a), (b). Therefore,
                                                 -3-
                                                                                        04-14-00876-CV


the trial court erred by dismissing Kirk’s suit based on his failure to file a supporting affidavit. See

id. The trial court’s award of attorney’s fees was based upon its dismissal of Kirk’s suit for failing

to file a supporting affidavit and therefore must also be reversed.

                                            CONCLUSION

        We reverse the trial court’s judgment and remand this case for further proceedings.

Because Kirk’s other issues, if sustained, would not entitle him to greater or different relief, we

need not address them to dispose of this appeal. See TEX. R. APP. P. 47.1.


                                                        Luz Elena D. Chapa, Justice




                                                  -4-